                     Case 18-10894-MFW           Doc 644        Filed 11/05/19        Page 1 of 2



                                IN THE UNITED S'TATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DBLAWARE

In re:                                                          Chapter l1

BERTUCCII'S HOLDINGS, INC., et al.l                             Case   No. 18-10894 (MFW)

                                 Debtors                        (.lointly Adrninistered)



          NOTICE OF AGENDA OF MATTERS SCHEDULBD FOR HEARING ON
                  NOVEMBBR 7,2019 AT 10:30 A.M. BBFORE THE
                       HONORABLE MARY F'. WALRATH

MATTER GOI G FORWARD:

I         Motion of the Debtors for Entry of an Order Pursuant to Bankruptcy Code Sections
          105(A),305(A), 349,554, and 1112(B) and tsankruptcy Rules 1017(A) and 6007 (I)
          Dismissing the Debtors' Chapter 11 Cases and (lI) Granting Related Relief [D.1. 638,
          filed on October 16,20191

          Response Deadline:           October 30,2019 at 4:00 p.m. (ET)

         Responses Received:

         A.   Objection of Amy Pott to Motion o1'the Debtors for Entry of an Order Pursuant to
              Bankruptcy Code Sections 105(A), 305(A), 349,554, and 1112(B) and Bankruptcy
              Rules l0l7(A) and 6007 (l) Dismissing the Debtors' Chapter 11 Cases and (II)
              Granting Related Relief [D.1.641, fìled on October 30,2019]

         B.   Objection of Brookline Ice Company, Inc. to Motion of the Debtors for Entry of an
              Order Pursuant to Bankruptcy Code Sections 105(A), 305(A), 349, 554, and I112(Il)
              and Bankruptcy Rules 1017(A) and 6007 (I) Dismissing the l)ebtors' Chapter 11
              Cases and (II) Granting Related Relief !D.L 642, filed on October 31, 20191




' l'he Debtors in these cases, along with the last four digits of'each Debtor's federal tax identification number, are:
Beftucci's Floldings, Inc. (0243), Bertucci's Holdings, LLC (8034), Beftucci's Corporation (1266),Iìertucci's, lnc.
(7209), Two Ovens Restaurant Corp. (4922), Bertuccí's Restaurant Corp. (4750), Bertucci's of Anne Arundel
County, Inc. (476 l), Bertucci's of Columbia, lnc. (47-58), Beftucci's of Baltimore County, lnc. (9001), Bertucci's of
Ilel Air, lnc. (4759), and Bertucci's of White Marsh, lnc. (4760). The Debtors' corporate headquarters and the
rnailing address is 155 Otis Street, Northborough, Massachusetts 01532.




{r r97 002-w00s83   1,s.3   )
                       Case 18-10894-MFW   Doc 644       Filed 11/05/19       Page 2 of 2



           Related Document:

           C. Debtors' Reply to Objection to Motion to Dismiss [D.I. 643, filed on November      4,
                 2019J

           Status: The objection at item 1.8. has been resolved. This matter is going forward.



Dated: November 5,2019                                 LANDIS             &           LLP
       V/ilmington, Delaware

                                                       Adam
                                                       Kerri K.           (No.4186)
                                                       Kimberly A. Brown (No. 5138)
                                                       Jennifer L. Cree (No. 5919)
                                                       919 Market Street, Suite 1800
                                                       Wilmington, Delaware I 9801
                                                       Telephone: (302) 467 -4400
                                                       Facsimile: (302) 467 -4450
                                                       Email : landis@lrclaw.com
                                                               mumford@lrclaw.com
                                                               brown@lrclaw.com
                                                               cree@lrclaw.com

                                                       Counsel to the Debtors
                                                       and Debtors-In-P os se ssion




{ I 197.002-w00583 I   s.3}                        2
